Case 17-80456   Doc   Filed 03/19/19   Page 1 of 6
Case 17-80456   Doc   Filed 03/19/19   Page 2 of 6
Case 17-80456   Doc   Filed 03/19/19   Page 3 of 6
Case 17-80456   Doc   Filed 03/19/19   Page 4 of 6
Case 17-80456   Doc   Filed 03/19/19   Page 5 of 6
                     Case 17-80456       Doc     Filed 03/19/19     Page 6 of 6



                          UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                  DURHAM DIVISION

 In Re:                                             Case No. 17-80456

 Zoey Josette Taylor                                Chapter 13

 Debtor.                                            Judge Benjamin A. Kahn

                                  CERTIFICATE OF SERVICE

I certify that on March 19, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Brent Clifton Wootton, Debtor’s Counsel
          carolwwlaw@gmail.com

          Richard M. Hutson, II, Chapter 13 Trustee
          office@c13dur.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on March 19, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Zoey Josette Taylor, Debtor
          20 Fashion Place
          Durham, NC 27705

 Dated: March 19, 2019                              /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
